Citation Nr: 1126900	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  07-06 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right foot and heel disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability.

4.  Entitlement to service connection for a right leg disability.

5.  Entitlement to service connection for a bilateral hip disability.

6.  Entitlement to service connection for a right elbow disability.

7.  Entitlement to service connection for a cervical spine disability.

8.  Entitlement to service connection for pseudofolliculitis barbae. 

9.  Entitlement to service connection for hemorrhoids.  

10.  Entitlement to service connection for erectile dysfunction.  

11.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was originally presented to the Board in May 2010 and again in September 2010.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of service connection for a low back disability, a cervical spine disability, pseudofolliculitis barbae, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2001 rating decision, the RO denied service connection for disabilities of the bilateral knees, low back, and right foot; the Veteran did not appeal that decision in a timely manner.  

2.  Evidence received since the June 2001 rating decision is new and material regarding the issue of service connection for a low back disability, as it contains credible evidence not previously considered of possible onset of a low back disability during military service or shortly thereafter.  

3.  Evidence received since the June 2001 rating decision is cumulative or redundant of evidence already of record, does not relate to an unestablished fact necessary to substantiate service connection for a right foot and heel disability, and does not raise a reasonable possibility of substantiating that claim.

4.  Evidence received since the June 2001 rating decision is cumulative or redundant of evidence already of record, does not relate to an unestablished fact necessary to substantiate service connection for a bilateral knee disability, and does not raise a reasonable possibility of substantiating that claim.

5.  Competent evidence has not been presented establishing onset of a current right leg disability during active military service.  

6.  Competent evidence has not been presented establishing onset of a current disability of either hip during active military service.  

7.  Competent evidence has not been presented establishing onset of a current right elbow disability during active military service.  

8.  Competent evidence has not been presented establishing onset of a current rectal disability, claimed as hemorrhoids, during active military service.  

9.  Competent evidence has not been presented establishing onset of a current right ankle disability during active military service.  


CONCLUSIONS OF LAW

1.  The June 2001 rating decision which denied service connection for disabilities of the bilateral knees, low back, and right foot is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen the claim of service connection for low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

3.  New and material evidence has not been submitted to reopen the claim of service connection for a right foot and heel disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  New and material evidence has not been submitted to reopen the claim of service connection for a bilateral knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  The award of service connection for a right leg disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010);  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  

6.  The award of service connection for a bilateral hip disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002);  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  

7.  The award of service connection for a right elbow disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010);  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  

8.  The award of service connection for hemorrhoids is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002);  38 C.F.R. §§ 3.303, 3.304 (2010).  

9.  The award of service connection for a right ankle disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010);  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In June 2005, January 2006, February 2006, July 2006, August 2006, May 2010, June 2010, and November 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the January 2007 statement of the case provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the September 2006 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board also notes the Veteran seeks to reopen several service connection claims previously denied by VA.  In the context of such claims, the VCAA notice must include the evidence and information that is necessary to reopen the claims and the evidence and information that is necessary to establish the underlying claims for the benefit sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board observes that the Veteran was initially afforded appropriate Kent notice in January 2006, prior to the initial determination of these claims.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records, with certain exceptions, to be discussed below.  

First, the Veteran has reported private medical care at Scott and White Hospital.  Several inquiries for such records were sent by VA to this facility.  Scott and White Hospital responded with a June 2005 written statement indicating no records could be located for the Veteran.  The Veteran was so informed that same month.  A second inquiry resulted in a January 2006 response which again indicated the hospital had no records for the Veteran.  The Veteran was again informed of this result in February 2006.  

The Veteran has also claimed VA treatment at VA medical centers in Temple and Waco, Texas, in the years immediately following service.  In a May 2010 statement, the Central Texas VA Health Care System stated the Veteran had no medical records on file for the period between 1981 and 1989.  

Pertinent medical records have also been obtained from the Social Security Administration.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  He has also been afforded VA medical examinations on several occasions, most recently in May 2009.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Board notes that no medical examination has been conducted and/or medical opinion obtained with respect to several of the Veteran's service connection claims.  The Board finds, however, that the record, which does not reflect competent evidence showing a nexus between service and the disorder at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  As outlined in McLendon v. Nicholson [20 Vet. App. 79 (2006)], in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as competent evidence has not been presented linking such disabilities to service, as will be discussed in greater detail below.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  New and material evidence

The Veteran seeks to reopen claims of service connection for disabilities of the low back, bilateral knees, and right foot.  In a June 2001 rating decision, the RO denied service connection for these disabilities.  The Veteran was so informed within a letter sent the same month.  Because he did not file a timely notice of disagreement regarding these determinations, this rating decision became final.  38 U.S.C.A. § 7105.  

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  

Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to be new and material, the evidence must not be cumulative or redundant, and must raise a reasonable possibility of substantiating the claim, a requirement which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board has reviewed all the evidence in the Veteran's claims file, which is quite voluminous.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the issue on appeal.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128- 30 (2000).  

a.  Low back disability

The Veteran seeks to reopen his claim of service connection for a low back disability.  The Board observes that in prior May 2005 and September 2005 rating decisions, the Veteran was denied service connection for osteomyelitis of the spine.  The Board does not find, however, that finality attached to these decisions, as the Veteran submitted additional evidence and/or contentions while these denials remained pending, and they were effectively subsumed within the September 2006 rating decision which is the subject of the current appeal.  See 38 C.F.R. § 3.156(b).  In the present case, the Veteran has submitted additional evidence in support of his application to reopen his claim of service connection for a low back disability.  For the reasons to be discussed below, at least some of this evidence is new and material, and his claim may be reopened for consideration on the merits.  

In support of his application to reopen, the Veteran submitted April 1985 private treatment records from Hillcrest Baptist Medical Center which indicate he was afforded surgical correction of a disc herniation at L5-S1 of the lumbosacral spine.  In discussing the history of this disability, the private examiner noted the Veteran had experienced symptomatology for a "long time" and had finally acquiesced to surgery.  

These private medical records are new, in that they were not of record at the time of the prior final denial, and they are not cumulative and redundant of evidence already of record, as the RO concluded at the time of the 2001 denial that any current back disability was unrelated to military service and did not commence until many years later.  Although the 1985 private medical treatment record does not establish in-service onset of the Veteran's lumbosacral spine disability, it does suggest onset shortly thereafter, much earlier than 1999, the date of onset of a low back disability, as suggested by the RO within the 2001 denial.  

For the same reason, this evidence is material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, this evidence addresses the basis for the prior denial, suggesting onset of a back disorder during service, or within a short time after.  The U.S. Court of Appeals for Veterans Claims (Court) has held that § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18 (2010).  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a back disability.  

In conclusion, the Veteran has presented new and material evidence with which to reopen his claim of service connection for a low back disability, and his application to reopen must thus be granted.  His claim of service connection for a low back disability is thus reopened, and will be considered on the merits.  

b.  Right foot and heel disability

The Veteran seeks to reopen his claim of service connection for a right foot and heel disability, the most recent final denial of which was in June 2001, as noted above.  The RO concluded at that time that although the Veteran had incurred an injury to the right foot and heel during military service, this injury apparently resolved without any permanent residuals, based on the medical evidence then of record.  Because the evidence received since that time does not suggest a current right foot and heel disability related to any in-service injury, this evidence is not new and material, and the Veteran's service connection claim may not be reopened.  

As noted above, the Veteran's claims file is quite voluminous, and contains extensive post-service private and VA medical records.  Although the Veteran has reported a host of orthopedic and other medical problems, he has not been shown to have a current disability of the right foot and heel.  On numerous occasions, the Veteran has complained of pain radiating from his low back or right hip into his right foot; however, no corresponding clinical diagnoses have been given for a right foot or heel disability.  The remainder of the evidence likewise reflects the Veteran's contentions of occasional right foot and heel pain, but does not indicate a current disability which had its onset during, or is otherwise etiologically related to, military service.  

The Board finds the evidence received since the June 2001 rating decision to be cumulative and redundant of evidence already of record before VA at that time.  The newly-submitted private and VA medical records merely reiterate the Veteran's contentions of a right foot and heel disability, but do not suggest the existence of a current right foot or heel disorder which is related to military service.  Hence, this evidence, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim.  Therefore, it is not new and material, and the claim to reopen must be denied.  As a preponderance of the evidence is against the application to reopen, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

c.  Bilateral knee disability

The Veteran also seeks to reopen his service connection claim for a disability of the bilateral knees.  As noted above, service connection for disabilities of the right and left knee was denied within a June 2001 rating decision which, upon the failure of the Veteran to file a timely notice of disagreement, became final.  See 38 U.S.C.A. § 7105.  Within this June 2001 rating decision, the RO observed that the Veteran's service treatment records were negative for any diagnosis of or treatment for diseases or injuries of either knee, and disabilities of the knee joints did not manifest until many years thereafter.  For the reasons to be discussed below, the Veteran has not submitted new and material evidence in support of his application to reopen, and therefore it must be denied.  

In support of his application to reopen, the Veteran has submitted several volumes of post-service private and VA medical treatment records.  The Board has, in turn, reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to reopen the service connection claim and what the evidence in the claims file shows, or fails to show, with respect to the issue on appeal.  See Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128- 30 (2000).  

Specifically, the VA and private medical treatment records confirm current complaints of bilateral knee pain, suspected to be osteoarthritis of the knees.  As none of this evidence, however, suggests a disability of either knee was caused or incurred during active military service or within a year thereafter, this evidence is merely cumulative and redundant of evidence already received by VA and of record in June 2001.  Therefore, this evidence is not new.  Additionally, as this evidence does not relate to an unestablished fact necessary to substantiate the claim, it is not material.  In the absence of new and material evidence, the Veteran's service connection claim for bilateral knee disabilities is not reopened.  As a preponderance of the evidence is against the application to reopen, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III.  Service connection

The Veteran has also perfected service connection claims for several disabilities.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disabilities, such as arthritis, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

a.  Right leg disability

The Veteran seeks service connection for a right leg disability.  In considering this claim, the Board notes the Veteran has filed separate claims for disabilities of the right hip, right knee, right ankle, and right heel and foot.  Those issues, and any associated disabilities, will be addressed separately within this decision.  

In January 1979 during active military service, the Veteran reported a three-day history of right leg pain in the area of the thigh following a basketball game.  On physical evaluation, spasm of the muscles of the right upper anterior thigh was palpable.  A contusion of the right thigh was diagnosed.  The Veteran sought treatment again in August 1979 for a sharp pain of the right leg.  A muscle strain was diagnosed, and he was told to put ice on the leg and avoid running for one week.  On his August 1981 service separation examination, the Veteran was without any abnormality of the right lower extremity.  On a concurrent report of medical history, he denied any history of cramps in either leg.  

Following service, although the Veteran sought treatment for a variety of disabilities, he did not report any disabilities of right thigh or leg for many years.  In July 2003, the Veteran was involved in a motor vehicle accident, following which he was seen in the emergency room at a private hospital.  He reported pain of his right leg at that time.  No diagnosis specific to the right thigh was made at that time.  Beginning in approximately 2006, the Veteran reported chronic pain of the right thigh, severe in type, and he has made intermittent reports of the same thereafter.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a right leg disability.  Although he was seen on two occasions during service for a contusion and a muscle strain of the right thigh, respectively, these disabilities appear to have been acute and transitory, with a complete recovery, as no disabilities of the right leg were noted on physical examination for service separation in August 1981, and he did not seek treatment for a right leg disability for over 20 years following military service.  The Veteran did not again report complaints of or seek treatment for a right leg disability until 2003, following a motor vehicle accident which resulted in complaints of right leg pain.  Given both that the Veteran's current complaints of a right leg disability followed a post-service motor vehicle accident, and the lack of competent evidence of a chronic right leg disability prior to that event, the Board finds the preponderance of the evidence to be against the award of service connection for a right leg disability.  

The Veteran has himself asserted that he has a current disability of the right leg which has existed since service.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In the present case, although the Veteran is certainly competent to testify regarding such observable symptomatology as right leg pain, the Board notes that he did not report such pain for many years following service, according to the medical evidence of record.  Additionally, his complaints within the record generally follow post-service injuries to the right leg sustained in a 2003 motor vehicle accident.  Thus, the Board does not find his accounts of chronic right leg pain since service to be credible.  

In conclusion, the Board finds the preponderance of the evidence to be against the award of service connection for a right leg disability.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


b.  Bilateral hips

The Veteran seeks service connection for disabilities of the bilateral hips.  

The Veteran sought treatment for a left hip injury in April 1979 during military service.  He reported sustaining a fall during a basketball game, injuring his left hip.  On physical evaluation, muscle tenderness over the left iliac crest was noted.  He was given pain medication and a temporary profile.  On his August 1981 service separation examination, the Veteran was without any abnormality of either hip or lower extremity.  On a concurrent report of medical history, he denied any history of bone or joint abnormality.  

Following service, the Veteran was treated at a private hospital in August 1986 for a gunshot wound of the abdomen.  X-rays confirmed involvement of the right iliac wing of the right hip, with retained metallic fragments.  The wound was cleaned and debrided, and he was hospitalized for several days.  Thereafter, the record does not reflect complaints of or treatment for either hip until approximately 2006, when the Veteran reported left hip pain on VA examination.  No diagnosis was rendered at that time, but 2006 X-rays taken at a private hospital confirmed chronic osteoarthritis in both hips.  A June 2008 private X-ray confirmed extensive degenerative changes in the Veteran's hips.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a disability of either hip.  Although he was seen on one occasion during service for pain of the left hip following a fall, only muscle tenderness was noted at that time.  This injury appears to have been acute and transitory, with a complete recovery, as he did not report any symptoms of the left hip for the remainder of his service, and no disabilities of either hip were noted on physical examination for service separation in August 1981.  Following service, the Veteran was seen for a gunshot wound of the right hip, as noted above.  The Veteran did not again report complaints of or seek treatment for a disability of either hip until 2006.  Given this significant gap in time between the Veteran's single instance of a left hip injury during military service and the subsequent diagnosis of osteoarthritis of the hips more than 20 years later, the Board finds service connection for a left hip disability is not warranted.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Regarding service connection for a right hip disability, the Board notes that the Veteran sustained a gunshot wound involving the right hip several years after service, and that his service treatment records themselves are negative for any diagnosis of or treatment for a right hip disability.  Thus, service connection for a right hip disability is also not warranted, as evidence of an in-service right hip disease or injury has not been presented, and the Veteran's current osteoarthritis of the right hip did not manifest until many years following service.  

The Veteran has himself asserted that he has a current disability of the bilateral hips which has existed since service.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In the present case, while the Veteran is certainly competent to testify regarding such observable symptomatology as bilateral hip pain, the Board notes that he did not report such pain for many years following service, according to the medical evidence of record.  Additionally, he sustained a significant injury of the right hip following service.  Thus, the Board does not find his accounts of chronic bilateral hip pain since service to be credible evidence of in-service incurrence.  

In conclusion, the Board finds the preponderance of the evidence to be against the award of service connection for disabilities of either hip.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

c.  Right elbow

The Veteran seeks service connection for a right elbow disability.  

The Veteran sought treatment during service in August 1980 for a right elbow injury sustained playing basketball.  On physical examination tenderness was noted over the medial head and over the lateral epicondyle.  The right elbow was also swollen, and motion was limited.  X-rays of the right elbow were negative for fracture.  The Veteran's right elbow was placed in a sling, and he was given limited duty.  On his August 1981 service separation examination, the Veteran was without any abnormality of the right upper extremity.  On a concurrent report of medical history, he denied any history of bone or joint deformity.  

Medical records since service separation are generally negative regarding any diagnosis of or treatment for a right elbow disability.  Even accepting the Veteran's contentions that he currently experiences a right elbow disability, the Board does not find to be credible his assertions that such a disability has persisted since service separation in September 1981.  The Board notes the multi-year gap between discharge from active duty service in 1981 and the Veteran's present claim for benefits.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Veteran may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  He has not, however, explained why he did not file a compensation claim or seek treatment for a right elbow disability for many years after service separation, and the Board finds this suggests a lack of credibility in the Veteran's contentions.  Although the Veteran did incur a right elbow injury during military service, this injury appears to have been acute and transitory, without residuals, as no current right elbow disability was noted on his service separation medical examination or for many years thereafter.  Thus, the Board must conclude that service connection for a right elbow disability is not warranted.  

In the absence of evidence to the contrary, the Board finds the preponderance of the evidence to be against the award of service connection for a right elbow disability.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

d.  Hemorrhoids

The Veteran seeks service connection for hemorrhoids.  

The Veteran was treated in May 1979 for a perirectal abscess, which was incised and drained.  No post-operative complications were noted.  In June 1980, the Veteran sought treatment in the surgical clinic for severe rectal pain.  A rectal examination noted he was without fissures, fistulas, visible blood, or hemorrhoids.  A sitz bath was recommended.  By August 1980, he reported full resolution of his rectal pain.  On his August 1981 service separation examination, the Veteran was without any abnormality of the rectal region.  On a concurrent report of medical history, he denied any history of piles or rectal disease.  

Medical records since service separation are generally negative regarding any diagnosis of or treatment for hemorrhoids.  Even accepting the Veteran's contentions that he currently experiences recurrent hemorrhoids, the Board does not find credible his assertions that such a disability has persisted since service separation in September 1981.  The Board notes the multi-year gap between discharge from active duty service in 1981 and the Veteran's present claim for benefits.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Veteran may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  He nevertheless has not explained why he did not file a compensation claim or seek treatment for his hemorrhoids for many years after service separation, and the Board finds this suggests a lack of credibility in the Veteran's contentions.  Although the Veteran was seen for a peri-rectal abscess during military service, this injury was appears to have been acute and transitory, without residuals, as no current rectal disorder or disability was noted on his service separation medical examination, and for many years thereafter.  Therefore, service connection for hemorrhoids must be denied.  

In the absence of evidence to the contrary, the Board finds the preponderance of the evidence to be against the award of service connection for hemorrhoids.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

e. Right ankle disability

The Veteran seeks service connection for a disability of the right ankle.  His service treatment records are negative for a diagnosis of or treatment for a right ankle disability.  Following service, the Veteran was treated at a private hospital in August 1986 for a gunshot wound of the right ankle.  X-rays confirmed fracture of the right ankle, with retained metallic fragments.  Thereafter, he has continued to report such symptoms as pain, stiffness, and limitation of motion of the right ankle.  Degenerative arthritis of the right ankle has been confirmed on VA X-ray.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a right ankle disability.  The Veteran's service treatment records are negative for any diagnosis of or treatment for a right ankle disability during active military service, and such a disability did not manifest within a year thereafter.  Moreover, following service, the Veteran sustained a significant injury of the right ankle, a gunshot wound resulting in a right ankle fracture.  The Veteran has continued to report pain and weakness of the right ankle following this injury.  Nevertheless, no medical examiner, either private or VA, has suggested the Veteran's current right ankle disability is related to military service.  In the absence of any evidence either establishing an in-service injury to the right ankle, or connecting any current right ankle disability to service, service connection for a right ankle must be denied.  

The Veteran has himself asserted that he has a current disability of the right ankle which has existed since service.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In the present case, while the Veteran is certainly competent to testify regarding such observable symptomatology as right ankle pain, the Board notes that he did not report such pain for several years following service, according to the medical evidence of record, and that he sustained a gunshot wound of the right ankle following service.  Thus, the Board does not find his accounts of chronic right ankle pain since service to be credible.  

In the absence of evidence to the contrary, the Board finds the preponderance of the evidence to be against the award of service connection for a right ankle disability.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Due to the submission of new and material evidence, the application to reopen the claim for service connection for a low back disability is granted.  

Due to the absence of new and material evidence, the application to reopen the claim for service connection for a right foot and heel disability is denied.  

Due to the absence of new and material evidence, the application to reopen the claim for service connection for a bilateral knee disability is denied.  

Entitlement to service connection for a right leg disability is denied.  

Entitlement to service connection for a bilateral hip disability is denied.  

Entitlement to service connection for a right elbow disability is denied.  

Entitlement to service connection for hemorrhoids is denied.  

Entitlement to service connection for a right ankle disability is denied.  


REMAND

The Veteran seeks service connection for disabilities of the thoracolumbar and cervical spine.  His claim of service connection for a thoracolumbar spine disorder having been reopened, both claims may be considered on th merits.  

Review of the record indicates the Veteran was seen on several occasions during military service for low back and neck pain.  On the Veteran's July 1978 service entrance physical examination, he was found to have spinal scoliosis.  This disability was not, however, considered to be disabling, and he was accepted for military service.  The Veteran sought treatment for neck pain in April 1979 following a fall during a basketball game, injuring his left side.  Neck pain was reported by the Veteran.  X-rays of the neck were negative for abnormality.  A muscle sprain of the neck and shoulder was diagnosed.  He was afforded pain medication and a temporary profile.  The Veteran was seen for back pain in September 1980 following a game of basketball.  No specific trauma was noted.  An X-ray of the Veteran's spine between T8 and L4 was without evidence of abnormality.  A probable muscle strain was diagnosed, and he was given medication.  In May 1981, the Veteran again complained of upper back pain following a game of basketball.  On objective examination he had minor muscle tenderness and mild discomfort on palpation, but good range of motion.  A muscle spasm was diagnosed.  He was given medication.  On his August 1981 service separation examination, the Veteran was without any abnormality of the spine.  On a concurrent report of medical history, he denied any history of recurrent back pain.  

Subsequent to service, he reported chronic neck and low back pain, and was afforded spinal surgery.  In April 1985, the Veteran underwent a left L5-S1 hemilaminectomy at a private hospital.  A history of low back pain with left sciatic for "several months" was noted on one report; however, a subsequent reported noted a history of low back pain for an unspecified "long time."  His post-operative recovery was uneventful.  A private June 1997 MRI examination confirmed a broad disc herniation at L3-L4, disc space narrowing at L5-S1, and a transitional vertebra at S1.  In July 2003, the Veteran was seen at a private hospital for injuries sustained in a motor vehicle accident.  He reported neck and low back pain.  An August 2003 private CT scan indicated evidence of an old gunshot wound to the lumbosacral spine and right pelvis.  The Veteran sought private emergency room treatment in June 2004 for severe low back pain.  A June 2004 private CT scan confirmed an irregular anterior or superior end plate at L4, suggestive of an acute fracture involving an osteophyte.  A concurrent X-ray also confirmed degenerative changes of the lumbosacral spine.  A May 2006 VA CT scan of the Veteran's lumbosacral spine indicated almost complete collapse of the L4 vertebral body.  

Overall, given the Veteran's history of both in-service injuries of the neck and low back during military service, and reports of the same thereafter, the Board finds the threshold requirements have been met to afford the Veteran a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

The Veteran also seeks service connection for pseudofolliculitis barbae.  According to his service treatment records, he was seen in the dermatology clinic in April 1979 for an irregular beard.  Pseudofolliculitis barbae was diagnosed, and a permanent shaving profile through August 1982 was recommended.  The Veteran has complained of itching and other skin-related symptoms since that time.  The Board notes that the Veteran is qualified to testify regarding such observable symptomatology as a skin rash.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran having presented evidence of an in-service diagnosis of pseudofolliculitis barbae as well as his contentions of chronicity of symptomatology thereafter, the Board finds a VA medical examination is warranted.  See 38 U.S.C.A. § 5103A(d).  

Finally, the Veteran seeks service connection for erectile dysfunction, claimed as secondary to medication taken for his service-connected disabilities.  Service connection may be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Adjudication of this claim must be deferred, however, as this issue is inextricably-intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of any current low back and neck disabilities.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to identify any current disabilities of the thoracolumbar or cervical spine, and provide an opinion, with complete rationale, as to whether it is as least as likely as not (50 percent or higher probability) that any currently manifested spinal disorders first manifested in service or within a year thereafter, or are causally related to any incident of service.  If the opinion cannot be provided without result to speculation, that should be so indicated.  The medical rationale for any opinion expressed must be provided.  

2.  Schedule the Veteran for a comprehensive dermatologic examination for the purpose of determining the nature and etiology of all currently manifested skin disorders of the face, to include pseudofolliculitis barbae.  All indicated studies should be performed.  After examination of the Veteran and review of the entire record, the examiner is requested to identify any current skin disorder and provide an opinion, with complete rationale, as to whether it is as least as likely as not (50 percent or higher probability) that any currently manifested chronic skin disorder first manifested in service or is causally related to any incident of service.  If the opinion cannot be provided without result to speculation, that should be so indicated.  The medical rationale for any opinion expressed must be provided.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


